ON MOTION

ORDER

The parties jointly move for reconsideration of the court’s April 23, 2010 order dismissing Kim R. Baird’s petition for review for failure to file a brief, and to remand the case to the Merit Systems Protection Board, Baird v. Army, MSPB Case No. CH0752060377-M-1, “for the sole purpose of requesting that the MSPB enter the settlement agreement into the record ....”
Upon consideration thereof,
*961IT IS ORDERED THAT:
(1) The motion is granted, the order of dismissal is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) The case is remanded to the MSPB for further proceedings consistent with the parties’ settlement agreement.
(3) Each side shall bear its own costs.